DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 04 February 2021.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 04 June 2021 has been entered.
Withdrawn Objections and Rejections
The objection to claim 11.
The rejection of claim 11 under 35 U.S.C. § 112(b) as being indefinite.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 04 June 2021 fails to comply with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and M.P.E.P. § 609.  Specifically, the IDS submitted did not contain copies of JP 2002-513936 and JP 05-36365.  The examiner has, however, considered the references that comply with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and M.P.E.P. § 609.
A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.  Applicant is advised that the date of any re-submission of any item of information contained in this IDS or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with See, M.P.E.P. § 609.05(a).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 to 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Ammann (U.S. Pat. Appl. Pub. No. 2001/0019826), cited in the European Patent Office (EPO) Communication dated 08 March 2017 and in the IDS filed on 27 July 2017, in view of DeMarco (U.S. Pat. Appl. Pub. No. 2008/0164210), previously cited.
Regarding claim 1, Ammann teaches a housing for a laboratory instrument, the housing comprising a frame having lateral frame portions extending in a vertical plane and cross frame portions that are substantially perpendicular to the lateral frame plane, the laboratory instrument comprising an assembly of instrument elements and a holder mounted to a base plate that is directly mounted to the lateral frame portions, the holder configured to hold at least one consumable or a rack including at least one consumable.  Ammann also teaches that the frame comprises at least two opposing lateral frame portions that are connected to one another by means of the cross frame portions and that the cross frame portions are fixed to the lateral frame portions, with each of the lateral frame portions comprise an upper frame portion, a lower frame portion, and two connecting frame portions, with the upper frame portion and the lower frame portion connected to the connecting frame portions.  Ammann at Figures 1 to 4, see Figure 2 infra.  The intended use of the base plate (so as to reinforce the frame) does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.

    PNG
    media_image1.png
    614
    1058
    media_image1.png
    Greyscale

Ammann does not specifically teach that the connection between the upper frame portion and the lower frame portion are connected to the connecting frame portion via recesses accepting the protruding portions of the corner connections.  However, the use of recesses and protruding portions to connect frame segments is notoriously well known.  DeMarco at paragraph [0015].  It would have been prima facie obvious for one of ordinary skill in the art to modify the frame of Ammann to use recesses and protruding portions as taught by DeMarco to connect the upper frame portion and the lower frame portion to the connecting frame portion because it allows for easy assembly and disassembly of frame segments.  Finally with respect to the claimed limitation that “each of the corner connection frame portions is separable from each of the upper frame portions, lower frame portions, and connecting frame portions”, making elements prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.
Regarding claims 9 and 10, Ammann teaches a bottom plate, a rear wall, and two opposing side walls with the bottom plate, the rear wall and the side walls are mounted onto the frame.  Ammann at Figure 1.  Once again, the intended use of the bottom plate, rear wall, and side walls (to reinforce the frame) does not patentably distinguish them from the prior art.  M.P.E.P. § 2114.
Regarding claim 11, Ammann teaches a flip-up arcuate specimen door 80, which meets the claimed limitation of a hood pivotally mounted onto the frame.  Ammann at paragraph [0096] and Figure 1.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Ammann (U.S. Pat. Appl. Pub. No. 2001/0019826), cited in the EPO Communication dated 08 March 2017 and in the IDS filed on 27 July 2017, in view of DeMarco (U.S. Pat. Appl. Pub. No. 2008/0164210), previously cited, as applied to claims 1 and 9 to 11 supra, in view of Furuie (U.S. Pat. No. 5,431,048), previously cited.
Regarding claim 12, while Ammann teaches the use of springs mounted onto the hood and the frame, Ammann at paragraph [0096], Ammann does not specifically teach a gas spring.  However, laboratory instruments with gas springs mounted onto the hood and the frame are well known.  Furuie at column 3, lines 4 to 23 and Figure 2.  The simple substitution of one known spring for another to obtain predictable results would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2141.
Response to Arguments
Applicant’s arguments filed on 04 June 2021 have been fully considered but are not persuasive.
As explained supra, making elements separable would have been prima facie obvious to one of ordinary skill in the art.  M.P.E.P. § 2144.04.  Thus, the claimed laboratory instrument housing is obvious over Ammann and DeMarco (and Furuie for claim 12).
Conclusion
No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 C.F.R. § 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 C.F.R. § 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of an RCE and the submission under 37 C.F.R. § 1.114.  M.P.E.P. § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799